DETAILED ACTION
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub No. 2008/0157418 to Blanton.
Regarding Claim 12
Blanton teaches an L-shaped composite material member comprising a plurality of laminated fiber sheets which extend along a longitudinal direction and a reinforcement material which is provided inside an L-shaped corner section formed by the laminated fiber sheets, wherein only a thickness of the L-shaped corner section in which the reinforcement material is provided is thicker than a thickness of a portion adjacent to the L-shaped corner section (Blanton, abstract, fig. 4, paragraphs [0021]-[0026]). In the event it is shown that Blanton does not disclose the claimed invention with sufficient specificity, the invention is obvious because Blanton discloses the claimed constituents and discloses that they may be used alternatively or in combination, to successfully practice the invention of Blanton based on the totality of the teachings of Blanton.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2003/0196391 to Hayes in view of USPN. 8,246,882 to Tsotsis.
Regarding Claims 1, 2 and 5
	Hayes teaches a composite material member comprising a plurality of fiber sheets which extend along a longitudinal direction and a reinforcement material which is provided inside a corner section formed by the plurality of fiber sheets, wherein only the thickness of the corner section in which the reinforcement material is provided is thicker than a thickness of a portion continuous to the corner section (Hayes, abstract, fig. 4).  Hayes teaches that the layers are heated and compressed, which meets the limitations of “laminated” (Id., paragraph [0006]). Hayes teaches that the reinforcement material comprises in-plane reinforcing fiber provided between the laminated fiber sheets and has a fiber direction which is the same as the longitudinal direction (Id., paragraph [0006], [0024], Fig. 4). Hayes teaches that the fiber sheet of the inner surface and the outer surface are continuously provided (Id.). Hayes teaches that additional layers of rovings and fabrics may be included between the inner and outer fabrics (Id., paragraph [0029]). Hayes teaches that the fabric layers, including the outer layers, may comprise woven fabrics or randomly oriented fibers (Id., paragraph [0006]).
	Hayes teaches that the composite is formed via an impregnation process, and that each fabric may comprise layers joined together via stitching which would necessarily result in out-plane fibers oriented perpendicular to the fiber sheet (Id., paragraph [0006]). Hayes does not appear to teach that the out-plane fibers are provided over the laminated reinforcing fiber sheets at the corner section. However, Tsotsis teaches a multilayer composite comprising various layers of continuous fibers and comprising stitch fibers which extend through each of the layers and interlayer of the preform and hold the layers together at varying thicknesses (Tsotsis, abstract, fig. 1, column 7, line 40- column 8, line 19). Tsotsis teaches that the out-plane fibers provide connection between the layers during infusion of a resin to increase penetrability of the preform by the matrix material and thereby facilitate infusion by the matrix material (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the multilayer composite of Hayes, and to incorporate the interlayer stitching of Tsotsis throughout the composite, motivated by the desire to form a conventional composite wherein the layers are sufficiently held together and matrix penetration is maximized resulting in a stronger and more durable composite. The resulting structure would necessarily meet the limitations of “the plurality of out-plane reinforcing fibers being provided over the laminated fiber sheets at the corner section.” 

Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive. Applicant argues that a plurality of portions are thicker than adjacent portions. Examiner respectfully disagrees. The claims do not require specific layers, plies or the reinforcement material itself to possess any thickness relationships to each other. The claims require only a thickness of the “corner section” which includes the sum of thicknesses of all plies present in said section and the reinforcement material to be thicker than a thickness of a portion adjacent to the corner section. Furthermore, the phrase “a thickness of a portion adjacent to the corner section” does not limit the scope to all thicknesses adjacent to the corner section, but rather is met if there is any thickness adjacent to the corner section which is less thick than the corner section itself. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786